DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 04/22/2022. Claims 1, 4, 6 and 7 were amended. Claims 21-30 were newly added. Claims 2 and 12-20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the new matter of an “integrally formed motor shaft” (lines 11, 13, and 14-15). The original application lacks explicit or implicit disclosure of a motor shaft being “integrally formed”.
Further, claim 1 recites the new matte of “a motor configured to rotate the common motor shaft, thereby rotating both of the first and second motor shaft portions of the integrally formed motor shaft”. Although a motor shaft is mentioned in para [0006] of the specification, the original application lacks explicit or implicit disclosure of a motor being configured to rotate the common motor shaft, thereby rotating both of the first and second motor shaft portions (of the common motor shaft).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the integrally formed motor shaft” (lines 11, 13, and 14-15) lacks antecedent basis in the claim; it is not known what “the integrally formed motor shaft” is referring to. For the purpose of examination, “the integrally formed motor shaft” will refer back to the previously recited “common motor shaft”.
Further, notwithstanding the rejection for lacking antecedent basis, it is not clear what is meant by “integrally formed motor shaft”. It is not clear what specific structure is imparted by the term “integrally formed”, or whether this subject is intended to convey a process of forming (in which case the subject matter would be interpreted according to MPEP 2113).
For the purpose of examination, the “integrally formed motor shaft” will be interpreted to mean a motor shaft that is made of integrally formed parts, with “integrally” broadly reasonable defined as “consisting or composed of parts that together constitute a whole”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 11, 21, 22 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrick et al (U.S. Pub. 2003/0039728 A1, hereinafter “Herrick”).
Regarding claim 1, Herrick discloses a peristaltic pump, comprising: 
a common motor shaft 78 (Fig. 4) having a first motor shaft portion, e.g., 780 (see Fig. 4 and para [0083]) and a second motor shaft portion, e.g., 781 (see Fig. 4 and para [0083])
a first pump head, e.g., 51 (Fig. 4) operably coupled to the first motor shaft portion 780 (see para [0083] disclosing that shaft portion 780 is linked to pump head 51);
a second pump head, e.g., 50 (Fig. 4) operably coupled to the second motor shaft portion 781 (see para [0083] disclosing that the shaft portion 781 is linked to pump head 50); and 
a motor (e.g., 70; see Fig. 4) configured to rotate the common motor shaft 78, thereby rotating both of the first and second motor shaft portions (i.e., the shaft portions 780 and 781 are coupled to the motor 70 via a clutch assembly 75, axle 784 and gearbox 72; see also paras [0081]-[0083] describing the rotation of the first and second motor shafts; for the purpose of examination, the claimed limitation “of the integrally formed motor shaft” is interpreted to mean “of the common motor shaft”), 
 first and second motor shafts (i.e., the shaft portions 780 and 781 are coupled to the motor 70 via a clutch assembly 75, axle 784 and gearbox 72; see also paras [0081]-[0083] describing the rotation of the first and second motor shafts), 
wherein the motor has a first mode in which the first pump head 51 is rotated and the second pump head 50 is idle in response to rotation of the common motor shaft (i.e., drive gear 782 of a clutch 750 is connected to motor shaft portion 780; activation of the clutch 750 and deactivation of the clutch 751 causes the first pump head 51 to be rotated while the second pump head 50 is not rotated; see para [0083]), and a second mode in which the first pump head is idle and the second pump head is rotated in response to rotation of the common motor shaft (i.e., drive gear 783 of clutch 751 is connected to motor shaft portion 781; activation of the clutch 751 and deactivation of the clutch 750 causes the second pump head 50 to be rotated while the first pump head 51 is idle).
Regarding claim 4, Herrick discloses the first clutch 750 (Fig. 4) having a motor side operably coupled to the first motor shaft portion (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the first pump head (i.e., the drive side is the side connected to gear 782), the first clutch 750 having an engaged configuration in which the first pump head rotates in response to rotation of the first drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 750 causes the gear 782 to be coupled to rotation of the axle 784, consequently rotating the gear 782 and the first pump head 51),
and a disengaged configuration in which the first pump head is decoupled from rotation of the first drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 750 causes the gear 782 to be disengaged from the axle 784, disabling rotation of the first pump head 51).
Regarding claim 5, Herrick discloses that the first clutch 750 is in the disengaged configuration when the motor (interpreted to mean the pump) is in the second mode (see para [0083] disclosing the de-energized configuration described above, causing the first clutch 750 to disengage the gear 782 from the axle 784).
Regarding claim 6, Herrick discloses the second clutch 751 having a motor side operably coupled to the second motor shaft (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the second pump head (i.e., the drive side is the side connected to gear 783), the second clutch 751 having an engaged configuration in which the second pump head rotates in response to rotation of the second drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 751 causes the gear 783 to be coupled to rotation of the axle 784, consequently rotating the gear 783 and the second pump head 51), and a disengaged configuration in which the second pump head is decoupled from rotation of the second drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 751 causes the gear 783 to be disengaged from the axle 784, disabling rotation of the second pump head 51).
Regarding claim 7, Herrick discloses a gear box 72 (Fig. 4; see also para [0083]) coupled to the first motor shaft portion 780 and the drive side of the first clutch 750 (although the gear box 72 is shown closer to the motor side of the clutch, the motor side and the drive side are coupled to one another such that the gear box 72 would also be indirectly coupled to the drive side of the clutch), the gear box applying a gear ratio to rotation of the first motor shaft portion such that rotation of the drive side of the first clutch is different than rotation of the first motor shaft portion (see para [0081] disclosing that the gear box 72 receives the motor output and reduces the speed output shaft, i.e., the axle 784).
Regarding claim 8, Herrick discloses that the motor has a third mode in which the first pump head and second pump head are rotated (see para [0078] disclosing that each pump head can be operated either simultaneously or independently; thus the pump is configured for a mode in which all pumps are operated simultaneously, i.e., both the first and second pump heads are rotated).
Regarding claim 11, Herrick discloses that the first and second pump heads are each configured to compress an outer wall of a tube passed through the respective pump head such that a fluid within the tube is advanced through the tube as the respective pump head is rotated (see para [0075] disclosing that the peristaltic pump used in the invention has discharge tubes or hoses that pass through the pumps between a rotor and a stator of each pump; the rotor is driven in rotation and has pinch rollers that impinge on the discharge tubes).
Regarding claim 21, Herrick discloses a pump, comprising: 
a first motor shaft (e.g., shaft portion 780 of a drive shaft; see Fig. 4 and para [0083]) defining a longitudinal axis; 
a second motor shaft (e.g., shaft portion 781 of the drive shaft; see Fig. 4 and para [0083]) which is longitudinally aligned with the first motor shaft along the longitudinal axis (i.e., the first shaft portion 780 and second shaft portion 781 are coaxial); 
a first pump head (e.g., 51; see Fig. 4) operably coupled to the first motor shaft such that the first pump head is rotated in response to rotation of the first motor shaft (see para [0083] disclosing that shaft portion 780 is linked to pump head 51); 
a second pump head (e.g., 50; see Fig. 4) operably coupled to the second motor shaft such that the second pump head is rotated in response to rotation of the second motor shaft (see para [0083] disclosing that the shaft portion 781 is linked to pump head 50); and 
a motor (e.g., 70; see Fig. 4) configured to rotate the first and second motor shafts (i.e., the shaft portions 780 and 781 are coupled to the motor 70 via a clutch assembly 75, axle 784 and gearbox 72; see also paras [0081]-[0083] describing the rotation of the first and second motor shafts), 
wherein the motor has a first mode in which the first pump head 51 is rotated and the second pump head 50 is idle (i.e., drive gear 782 of a clutch 750 is connected to motor shaft 780; activation of the clutch 750 and deactivation of the clutch 751 causes the first pump head 51 to be rotated while the second pump head 50 is not rotated; see para [0083]), and a second mode in which the first pump head is idle and the second pump head is rotated (i.e., drive gear 783 of clutch 751 is connected to motor shaft 781; activation of the clutch 751 and deactivation of the clutch 750 causes the second pump head 50 to be rotated while the first pump head 51 is idle).
Regarding claim 22, Herrick discloses that the first motor shaft 780 is a first portion of a common motor shaft 78 and the second motor shaft 781 is a second portion of the common motor shaft 78 (see para [0083] disclosing that the multi-piece drive shaft 78 comprises shaft portions 780 and 781).
Regarding claim 24, Herrick discloses the first clutch 750 (Fig. 4) having a motor side operably coupled to the first motor shaft (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the first pump head (i.e., the drive side is the side connected to gear 782), the first clutch 750 having an engaged configuration in which the first pump head rotates in response to rotation of the first drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 750 causes the gear 782 to be coupled to rotation of the axle 784, consequently rotating the gear 782 and the first pump head 51),
and a disengaged configuration in which the first pump head is decoupled from rotation of the first drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 750 causes the gear 782 to be disengaged from the axle 784, disabling rotation of the first pump head 51).
Regarding claim 25, Herrick discloses that the first clutch 750 is in the disengaged configuration when the motor (interpreted to mean the pump) is in the second mode (see para [0083] disclosing the de-energized configuration described above, causing the first clutch 750 to disengage the gear 782 from the axle 784).
Regarding claim 26, Herrick discloses the second clutch 751 having a motor side operably coupled to the second motor shaft (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the second pump head (i.e., the drive side is the side connected to gear 783), the second clutch 751 having an engaged configuration in which the second pump head rotates in response to rotation of the second drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 751 causes the gear 783 to be coupled to rotation of the axle 784, consequently rotating the gear 783 and the second pump head 51), and a disengaged configuration in which the second pump head is decoupled from rotation of the second drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 751 causes the gear 783 to be disengaged from the axle 784, disabling rotation of the second pump head 51).
Regarding claim 27, Herrick discloses a gear box 72 (Fig. 4; see also para [0083]) coupled to the first motor shaft 780 and the drive side of the first clutch 750 (although the gear box 72 is shown closer to the motor side of the clutch, the motor side and the drive side are coupled to one another such that the gear box 72 would also be indirectly coupled to the drive side of the clutch), the gear box applying a gear ratio to rotation of the first motor shaft such that rotation of the drive side of the first clutch is different than rotation of the first motor shaft (see para [0081] disclosing that the gear box 72 receives the motor output and reduces the speed output shaft, i.e., the axle 784).
Regarding claim 28, Herrick discloses that the motor has a third mode in which the first pump head and second pump head are rotated (see para [0078] disclosing that each pump head can be operated either simultaneously or independently; thus the pump is configured for a mode in which all pumps are operated simultaneously, i.e., both the first and second pump heads are rotated).

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Biaggi (U.S. Pat. 3,951,570, hereinafter “De Biaggi”).
Regarding claim 1, De Biaggi discloses a peristaltic pump, comprising: 
a common motor shaft (combination of 50, 46, 37, 40, 44; see Fig. 2) having  a first motor shaft portion 50 (Fig. 2) and a second motor shaft portion 44 (Fig. 2); 
a first pump head 51 (Fig. 2) operably coupled to the first motor shaft 50 such that the first pump head 51 is rotated in response to rotation of the first motor shaft; 
a second pump head 45 (Fig. 2) operably coupled to the second motor shaft 44 such that the second pump head 45 is rotated in response to rotation of the second motor shaft; 
and a motor 34 (Fig. 2) configured to rotate the common motor shafts, thereby rotating the first and second motor shafts, wherein the motor has a first mode in which the first pump head is rotated and the second pump head is idle in response to the rotation of the common motor shaft, and a second mode in which the first pump head is idle and the second pump head is rotated in response to rotation of the common motor shaft (see col. 4, lines 6-37 disclosing that driving the motor in one direction causes only one of the free wheels 49, 43 to become coupled to its respective drive shaft 50, 44 so that only the pump associated with that shaft rotates while the other is at rest; and driving the motor in the opposite direction causes the other of the free wheels 49, 43 to become coupled to its respective drive shaft—and the other freewheels disengages from its respective shaft—so that the previously-rotating pump comes to a rest while the other pump rotates).
Regarding claim 3, De Biaggi shows in Fig. 2 that the first pump head 51 is on a first side of the motor 34 and the second pump head 45 is on an opposite side of the motor 34 (i.e., as shown in Fig. 2, the motor 34 is located between the two pump heads while pulleys 38, 39 extending from the motor connect to belts 46, 40 extending laterally from the motor 34).
Regarding claim 4, De Biaggi discloses a first clutch 49 (Fig. 2; also described in col. 4, line 29 as a freewheel; a freewheel by its nature acts as a clutch, locking or unlocking the rotation of its shaft 50 with the rotation of belt 46) having a motor side (facing shaft 48; Fig. 2) operably coupled to the first motor shaft and a drive side (facing shaft 50; Fig. 2) operably coupled to the first pump head 51, the first clutch having an engaged configuration in which the first pump head rotates in response to rotation of the first drive shaft and a disengaged configuration in which the first pump head is decoupled from rotation of the first drive shaft (as described above, operating the motor in one direction couples the freewheel to the shaft 50, while operating the motor in the opposite direction decouples the freewheel from the shaft 50; see col. 4, lines 21-25 describing this feature with respect to the second pump 45 and lines 25-30 which describes that the first pump 51 operates in the same manner).
Regarding claim 5, De Biaggi discloses that the first clutch 49 is in the disengaged configuration when the motor is in the second mode (i.e., as described above, when the motor reverses direction, then the freewheel 49 becomes decoupled from the shaft 50 to stop rotation of the pump 51).
Regarding claim 6, De Biaggi discloses a second clutch 43 (i.e., the same type of freewheel as described above) having a motor side (facing shaft 42) operably coupled to the second motor shaft and a drive side (facing shaft 44) operably coupled to the second pump head, the second clutch 43 having an engaged configuration in which the second pump head rotates in response to rotation of the second drive shaft and a disengaged configuration in which the second pump head is decoupled from rotation of the second drive shaft (as described above and specifically in col. 4, lines 16-25, operating the motor in one direction couples the freewheel 43 to the shaft 44, while operating the motor in the opposite direction decouples the freewheel 43 from the shaft 44, thus stopping the pump).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick et al (U.S. Pub. 2003/0039728 A1).
Regarding claims 9 and 30, it is noted that Herrick does not appear to explicitly disclose that in the third mode (i.e., when the pumps are active simultaneously), the first pump head rotates at a different speed than the second pump head.
However, Herrick teaches that it is desirable to modulate the speeds of individual pump heads in order to vary the flow rates of the material to be dispensed (see para [0079], [0085] disclosing that different flow rates can be operated by the pump to achieve different patterns and/or different component ratios).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Herrick so that the first pump head and second pump head rotate at different speeds in order to achieve a desired pattern or component ratio in a cup which receives the fluid to be dispensed (see Herrick at para [0085]). A skilled artisan would have found it obvious that the first and second pump heads can rotate at different speeds during any of the modes as may be desired with a reasonable expectation of success.

 Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick et al (U.S. Pub. 2003/0039728 A1) in view of Wiederin et al (U.S. Pat. 9,518,576 B1, hereinafter “Wiederin”).
Regarding claims 10 and 30, it is noted that Herrick does not disclose that the first pump head has a first diameter and the second pump head has a second diameter different from the first diameter.
Wiederin discloses a peristaltic pump with multiple pump heads, and teaches that it may be desirable that different pump heads within the same pump have different diameters (see col. 6, lines 10-15).
A skilled artisan would have found it obvious at the time of the invention to modify the first or second pump heads of Herrick so that one pump head has a second and different diameter from that of the first pump head, based on the teaching in Wiederin that doing so allows the two pumps to provide a different flow rate (see Wiederin at col. 6, line 15) which may be desirable based on the desired pattern of output of fluid flow into the receiving container.




Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in the Remarks on 04/22/2022 have been fully considered but they are not persuasive.
Applicant argued that Herrick does not disclose “a common motor shaft having a first motor shaft portion and a second motor shaft portion” as recited in amended claim 1. Applicant argued that Herrick discloses a “multi-piece drive shaft 78” which Applicant alleges is not “a common motor shaft having a first motor shaft portion and a second motor shaft portion” (Remarks, pg. 7).
This argument is not found persuasive. Herrick discloses a “multi-piece drive shaft 78”, which a skilled artisan would recognize to be a clear disclosure of a “motor shaft” (the modifier “common” does not appear to impart any structural limitation to the term “motor shaft”) which comprises two motor shaft portions, i.e., a first motor shaft portion 780 and a second motor shaft portion 781. 
It is further noted that Applicant alleged that De Biaggi does not disclose “a common motor shaft having a first motor shaft portion and a second motor shaft portion” as recited in amended claim 1 (Remarks, pg. 7) but did not provide any specific explanation for this argument.
Applicant also made arguments with respect to the rejection of claim 10 under 35 U.S.C. 103 (Remarks, pgs. 7-8) but did not provide any specific explanation for why claim 10 is patentable.
Applicant argued that newly added claims 21-30 are patentable for similar reasons alleged above with respect to claim 1 (Remarks, pg. 8). However, this argument is not found persuasive. 
Applicant argued that Herrick does not disclose “the second motor shaft is longitudinally aligned with the first motor shaft along the longitudinal axis” (Remarks, pg. 8), alleging that Herrick instead discloses that the first motor shaft 780 and second motor shaft 781 are “concentrically disposed” (Remarks, pg. 8). However, the motor shafts are longitudinally aligned along a single longitudinal axis because they are concentrically disposed; that is, “concentrically disposed” components have a common center. Elongate shafts that have a common center also have a common (shared) longitudinal axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/29/2022